            Case 1:21-cr-00160-TJK Document 49 Filed 03/23/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                        Case No.: 1:21-cr-00160-003 &004 (TJK)


                   v.
                                                 UNOPPOSED MOTION TO MODIFY
                                                 CONDITIONS OF RELEASE TO
CORY KONOLD,                                     PERMIT ATTENDENCE AT
                                                 PASSOVER SEDER
FELICIA KONOLD

                           Defendant.


                  COMES NOW, Felecia and Cory Konold, through counsel, to

respectfully request leave of this honorable court to permit the defendants to jointly

attend Passover seder with their family. As grounds for this motion counsel would

state:

                  1. The defendants are on release and under the supervision of the

Pretrial Services Agency for the District of Arizona.

                  2. A condition of their release bars contact “directly or indirectly” with

their co-defendants, including each other.

                  3. The defendants are Jewish and wish to celebrate Passover with a

sedar on Sunday March 28, 2021, between 4:00 and 7:30 p.m. at the home of their

grandparents Maryland and Ron Evans                 E. 30th Street, Tucson, Arizona.




Joseph Conte
 United States v. Konold                                        Joseph R. Conte
 Case #1:21-cr-00160
                                                                400 Seventh St., N.W., #206
 Page No. 1
                                                                Washington, D.C. 20004
 MODIFY RELEASE COND 21/03/23                                   Phone: 202.638.4100
 15:48:35                                                       Email: dcgunlaw@gmail.com
            Case 1:21-cr-00160-TJK Document 49 Filed 03/23/21 Page 2 of 2




                  4. Although the defendants will be in direct contact there will be no

discussions concerning the case.

                  WHEREFORE counsel respectfully requests that this motion be

granted.

                                                  Respectfully submitted,


                                                  Joseph R.            Digitally signed by Joseph
                                                                       R. Conte

                                                  Conte                Date: 2021.03.23 15:51:17
                                                                       -04'00'

                                                  Joseph R. Conte, Bar #366827
                                                  Counsel for Cory Konold
                                                  Law Office of J.R. Conte
                                                  400 Seventh St., N.W., #206
                                                  Washington, D.C. 20004
                                                  Phone:202.638.4100
                                                  Fax:         202.628.0249
                                                  E-mail:      dcgunlaw@gmail.com




                                                     /s/ Richard S. Stern
                                                  Richard S. Stern, Esquire
                                                  Counsel for Felicia Konold
                                                  Law Office of Richard S. Stern
                                                  932 Hungerford Drive Suite 37A
                                                  Rockville, MD 20850




Joseph Conte
 United States v. Konold                                      Joseph R. Conte
 Case #1:21-cr-00160
                                                              400 Seventh St., N.W., #206
 Page No. 2
                                                              Washington, D.C. 20004
 MODIFY RELEASE COND 21/03/23                                 Phone: 202.638.4100
 15:48:35                                                     Email: dcgunlaw@gmail.com
